DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
Withdrawn Objections and Rejections
Objection to the drawings. 		
Objection to the claims. 		
The rejection of claims 1-20, 21 and 31-39 under 35 U.S.C. 112(b).
Claim Objections
Claim 21 is objected to because of the following informalities:   “said compartment” recited in claim 21, line 6, should read “at least two spaced-apart compartments” for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 1-20, 31 and 33-35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended independent claim 1 recites the limitation "at least one micro-pattern connecting said external compartment and said internal compartment and extending from said external compartment at least partly into said internal compartment," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a central chamber at least partly micro-patterned with at least two grooves to direct axons towards the microgrooves (page 40, ll. 19-20). Alternatively, the microgrooves extend at least partly into the central chamber. However, the specification is silent with respect to a micro-pattern situated within the external compartment and extending from the external compartment through the flow path and at least partly into the internal compartment. As such, said limitation constitutes new matter.
 	Claim(s) 2-20, 31 and 33-35 is/are rejected as being dependent upon a rejected base claim.
	
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 11 and 34-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein said external compartment comprises a micro-patterned surface configured to align cells culturing in said external compartment relative to each other" in lines 1-3. However, independent claim 1 requires the external compartment to comprise a micro-patterned surface. Thus, it is unclear if the micro-patterned surface is the same as the one recited earlier in the claims or additional micro-patterned surface. Further clarification is requested and appropriate correction is required.
Claim 11 recites the limitation “wherein said flow path includes a plurality of microgrooves” in lines 2-3. However, the specification discloses that the micro-pattern includes a plurality of microgrooves. Thus, it is unclear if the micro-pattern recited in claim 1 is related to the plurality of microgrooves recited in claim 11 or different element. Further clarification is requested and appropriate correction is required.
Claim 34 recites the limitation "wherein said internal compartment includes a micro-pattern having at least two grooves" in lines 1-2. However, independent claim 1 
Claim 35 recites the limitation "wherein said external compartment includes a micro-pattern having at least two grooves" in lines 1-2. However, independent claim 1 requires the external compartment to comprise a micro-patterned surface. Thus, it is unclear if the micro-pattern is the same as the one recited earlier in the claims or additional micro-pattern. Further clarification is requested and appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 13-16, 18, 20 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2014/0141514; hereinafter “Yoon”) in view of Compenot (Cell Biology, Vol. 74, No. 10, pp. 4516-4519, 1977).
Regarding claims 1 and 33-35, Yoon discloses a microfluidic chamber (see abstract), comprising:  	an internal compartment sized and shaped for culturing cells (FIGS. 4-5: culture chamber 120; ¶ [0033]);  	an external compartment surrounding at least part of said internal compartment, sized and shaped for culturing cells (see FIGS. 4-5: culture chamber 220; ¶ [0035]);structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed microfluidic chamber and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 2, 
Regarding claim 13, modified Yoon further discloses wherein said internal compartment is sized and shaped for culturing spinal cord explants or motor neurons (see ¶¶ [0036] and [0040]).
Regarding claim 14, modified Yoon further discloses wherein a cross-section of said microgrooves is sized for selective penetration of neuronal extensions emanating from said motor neurons into said microgrooves (Yoon discloses wherein the dimension of the microchannels (131) are selectively varied to allow and/or prevent cell extension between the compartments; see ¶ [0036]).
Regarding claim 15, modified Yoon further discloses wherein said external compartment is sized and shaped for culturing neurons (see ¶¶ [0036] and [0040]).
Regarding claim 16, modified Yoon further discloses wherein a length of said microgrooves is in a range of 50-700 µm and a width of said microgrooves is in a range of 1-10 µm (see ¶ [0036]).
Regarding claim 18, modified Yoon further discloses wherein said microfluidic chamber is round (as shown in FIG. 4, the microfluidic chamber including said internal chamber, external chamber and at least one flow path has a circular shape).
Regarding claim 20, the microfluidic chamber of modified Yoon further comprises living cells and culture media in each of the cell culture chambers (see ¶¶ [0033] and [0035]).
Claim(s) 1, 8, 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (previously cited, Biomed Miocrodevices (2009) 11:1145-1153) ( hereinafter “Park”) in view of Compenot (Cell Biology, Vol. 74, No. 10, pp. 4516-4519, 1977).
Regarding claim 1, Park discloses a microfluidic chamber, comprising:  	an internal compartment sized and shaped for culturing cells (see FIG. 1a: soma compartment; page 1147);  	an external compartment surrounding at least part of said internal compartment, sized and shaped for culturing cells (see FIG. 1a: Axon compartment; page 1147);  	at least one flow path connecting said internal compartment and said external compartment, sized and shaped to allow penetration of cell extensions from said internal compartment into said external compartment (see FIG. 1b: axon-guiding microchannels; page 1147), wherein said internal compartment, said external compartment and said at least one flow path are formed on a base layer of said microfluidic chamber (see IFG. 1);  	at least one micro-pattern in said base layer of said microfluidic chamber shaped and sized to align cells cultured in said microfluidic chamber relative to each other (see FIG. 1b: axon-guiding microchannels on a base of the co-culture platform; page 1147). 	Park does not explicitly disclose wherein said at least one micro-pattern extends from said external compartment to at least partly into said internal compartment.  	Campenot discloses a device comprising a first compartment (FIG. 1: chamber ‘b’), a second compartment (FIG. 1: chamber ‘c’), and at least flow path (FIG. 1: chamber “a”) comprising at least one micro pattern connecting said first compartmentand said second compartment and extending from said first compartment at least partly into said second compartment (page 4517, left column). structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed microfluidic chamber and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 8, modified Park further discloses wherein said external compartment is shaped as an arc surrounding at least 180 degrees of said internal compartment (see FIG. 1a).
Regarding claim 19, 
Regarding claim 31, modified Park further discloses wherein said microfluidicchamber is shaped and sized to be positioned within a well of at least 2-well cell culturing plate (see FIG. 2; page 1148). Modified Park discloses wherein the microfluidic chamber is a well of a 6 well culture plate, but does not disclose wherein said microfluidic chamber is a well of a 24 well culture plate. However, it would have been obvious to one of ordinary skill in the art to have constructed the microfluidic chamber of modified Park of 24 well culture plate instead of 6 well culture plate for the purpose of increasing cell culture production. 	Modified Park does not explicitly disclose wherein the microfluidic chamber has a circular design. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the microfluidic chamber of modified Park to have a circular design, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination (see also MPEP 2144.04 IV.B.).
Claims 3-7, 9-12 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Campenot as applied to claim 1 above, and further in view of Xuesong et al (previously cited, CN201488996U; English machine translation provided) (hereinafter “Xuesong”) and Kim et al. (US 2016/0017268; hereinafter “Kim”).
Regarding claims 3-4 and 7, modified Yoon discloses the limitations of the microfluidic chamber according to claim 1.structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed microfluidic chamber and thus since the structure is the same, the claimed functions are apparent. 	Modified Yoon does not explicitly disclose wherein the surface of the external compartment including the electrode comprises micro-patterned surface configured to align cells cultured in said external compartment relative to each other and/or relative to said cell extensions. 	Kim discloses a microfluidic device (see FIG. 13) comprising a cell culture chamber comprising a micro-patterned surface comprising a plurality of elongated recesses shaped and sized to group muscle cells to form aligned myotubes, wherein at least some of said elongated recesses are parallel relative to each other (see FIG. 13 and ¶¶ [0034], [0117], [0147] and [0288]-[0289]). The micro-patterned surface of the culture chamber includes microelectrodes associated with the elongated recesses (see FIG. 13 and [0288]-[0289]). 
Regarding claim 5, modified Yoon further discloses wherein a width of said recesses is in a range of 2-10 micron (see Kim at ¶ [0018]-[0019]).  	Modified Yoon does not explicitly disclose wherein a length of said recesses is in a range of 50-2000 micron. However, modified Kim further discloses wherein the parallel microgrooves are micrometer sized grooves (see Kim at ¶ [0018]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the size of the microgrooves of modified Yoon to be in a range of between 50-2000 micron, since Kim discloses that the microgrooves can be sized to desired dimensions (see Kim at ¶ [0018]-[0019]).
Regarding claim 6, the plurality of microgrooves of modified Yoon are structurally the same as the instant microgrooves and thus fully capable of allowing passage of axons emanating from neuronal cells cultured in said internal compartment towards said myotubes cultured in said external compartment (see FIGS. 4-5: channel unit (130) comprising at least one micro-pattern including a plurality of microchannels 131 communicating cell culture chambers 120,220, and allowing neuron passing through the microchannels; ¶ [0036]).
Regarding claim 9, modified Yoon does not explicitly disclose wherein the at least one electrode is an arc-shaped electrode. However, Yoon does disclose wherein 
Regarding claim 10, modified Yoon discloses the limitation of the microfluidic chamber of claim 1. 	Modified Yoon does not explicitly disclose at least one electrode associated with said internal compartment. Modified Yoon, however, does disclose wherein the growth of the cells within the internal compartment is monitored (see ¶¶ [0011] and [0013]-[0014]). Yoon further discloses wherein the changes of neurons within the microfluidic chamber can be monitored during drug treatment (see ¶¶ [0063] and [0086]).Thus, it would have been intrinsic in the microfluidic chamber of Yoon to comprise a known monitoring means for the purpose of monitoring the progress of the culturing process within the internal compartment. 	Xuesong discloses a microfluidic device capable of detecting electric signals of nerve cells comprising a plurality of chambers, each having a microelectrode and plurality of microchannels (7), each comprising a microelectrode (see FIG. 1: chambers (51,52,53); ¶¶ [0027]-[0030]). Xuesong discloses wherein the microelectrode are configured to detect the electric signals of the nerve cells within the microfluidic device structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed microfluidic chamber and thus since the structure is the same, the claimed functions are apparent. 	 	
Regarding claim 11, modified Yoon discloses wherein the said flow path includes a plurality of microgrooves shaped and sized to align said cell extensions structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed microfluidic chamber and thus since the structure is the same, the claimed functions are apparent. 	Modified Yoon does not explicitly disclose wherein said set of electrodes is electrically isolated from other electrodes of said microfluidic chamber. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have electrically isolated the electrode set associated with the microgrooves from other electrode of the microfluidic chamber in order to prevent signal interference.
Regarding claim 12, the electrode set associated with the microgrooves in the microfluidic chamber of modified Yoon would be arranged between the electrodes of the internal and external compartments, as the microgrooves is arranged between the internal and external compartments (see Yoon at FIG. 4 and Xuesong at FIG. 1).
Regarding claim 36, modified Yoon further discloses wherein said electrodemicro-patterned surface includes a micro-pattern having at least one groove (Kim, FIG. 13).
Regarding claim 37, 
Regarding claim 38, modified Yoon further discloses wherein said electrode includes a micro-pattern having stripes, wherein a width of at least some of the stripes is in a range of from 1-30 microns (Kim, ¶ [0288]).
Regarding claim 39, modified Yoon further discloses wherein said electrode includes a micro-pattern having stripes with gaps therebetween, wherein a width of at least some of the gaps between adjacent said stripes is in a range of from 1-30 microns (Kim, ¶ [0288]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Campenot as applied to claim 1 above, and further in view of Magdesian et al (previously cited, US 2016/0186112) (hereinafter “Magdesian”).
Regarding claim 17, modified Yoon discloses the limitation of the microfluidic chamber of claim 1. 	Modified Yoon does not explicitly disclose wherein a bottom surface of said internal compartment and/or said external compartment is coated with at least one organic material to increase cell adhesion to said bottom surface and wherein said organic material is selected from a list of laminin, fibronectin, poly-l-lysine, poly-1-ornithine or matrigel. 	Magdesian discloses a microfluidic cell culture system comprising a first and a second compartment (see claim 20). Magdesian further discloses wherein laminin material is used to enhance cell attachment to the culture surface (see ¶ [0133]; FIG. 12). 	In view of Magdesian, it would have been obvious to one of ordinary skill in the .
Claim(s) 21 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2014/0141514; hereinafter “Yoon”) in view of Xuesong et al (previously cited, CN201488996U) and Compenot (Cell Biology, Vol. 74, No. 10, pp. 4516-4519, 1977).
Regarding claim 21, Yoon discloses a microfluidic chamber (see abstract), comprising:   	at least two spaced-apart compartments sized and shaped for culturing cell populations (see FIGS. 4-5: culture chambers 120,220; ¶ [0033] and [0035]);  	a plurality of microgrooves in the base layer of said chamber connecting a first compartment of said at least two-apart compartments with a second compartment of said at least two-apart compartments (see FIGS. 4-5: channel unit (130) comprising a plurality of microgrooves (microchannels 131) communicating cell culture chambers (120,220), and ¶ [0036]),  	wherein said microgrooves are sized and shaped to allow cell extensions from said first compartment to penetrate into said second compartment (said microgrooves (131) allowing neurons passing through the microgrooves extending between the cell culture compartments; see ¶ [0036]);  	at least three electrodes configured and positioned to measure electric properties structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed microfluidic chamber and thus since the structure is the same, the claimed functions are apparent. 	Yoon does not explicitly disclose wherein said microgrooves connecting said first structure rather than function (see MPEP 2114). The prior art discloses all of 
Regarding clam 32, modified Yoon does not explicitly disclose wherein the surface of the electrode  of the said second compartment comprises micro-patterned surface configured to align cells cultured in said external compartment relative to each other and/or relative to said cell extensions. 	Xuesong discloses a microfluidic device (see FIG. 13) comprising a cell culture chamber comprising a micro-patterned surface comprising a plurality of elongated recesses shaped and sized to group muscle cells to form aligned myotubes, wherein at least some of said elongated recesses are parallel relative to each other (see FIG. 13 and ¶¶ [0034], [0117], [0147] and [0288]-[0289]). The micro-patterned surface of the culture chamber includes microelectrodes associated with the elongated recesses (see FIG. 13 and [0288]-[0289]).  	In view of Xuesong, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the surface comprising the electrode on the external compartment of modified Yoon with the micro-patterned surface of Xuesong because Xuesong discloses that the micro-patterned surface facilitates electrophysiological data acquisition of cells in in-vivo mimicking environments (see Xuesong at ¶ [0288]-[0289]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799